                Case 1:14-md-02543-JMF Document 8041 Filed 07/14/20 Page 1 of 3




                                                        300 North LaSalle
                                                        Chicago, IL 60654
          Wendy L. Bloom                                  United States
       To Call Writer Directly:                                                                            Facsimile:
         +1 312 862 2343                                 +1 312 862 2000                                +1 312 862 2200
     wendy.bloom@kirkland.com
                                                                      The Clerk of Court is directed to terminate 19-
                                                        www.kirkland.com

                                                                      CV-11922, ECF No. 28 and 14-MD-2543, ECF
                                                        July 13, 2020 No. 7981. The conference scheduled for
                                                                      tomorrow is canceled. SO ORDERED.
       The Honorable Jesse M. Furman
       United States District Court for the
       Southern District of New York
       500 Pearl Street
       New York, NY 10007                                                                            July 14, 2020

                        Re:       In re GM LLC Ignition Switch Litig., 14-MD-2543 (JMF)
                                  Dukes v. GM LLC, 19-CV-11922

      Dear Judge Furman:

              On June 29, 2020, the Court scheduled a telephonic conference for July 1, 2020 regarding
      New GM’s pending motion to dismiss with prejudice plaintiff Jennifer Dukes for overdue
      discovery under Order No. 25. (Docket No. 8016.) On June 30, 2020, counsel for New GM and
      counsel for Ms. Dukes conferred, and plaintiff’s counsel requested a 10-day stay to produce the
      outstanding materials. New GM agreed, and the parties requested an extension from the Court.
      On July 1, 2020, the Court rescheduled the telephonic conference for July 15, 2020, and instructed
      the parties to file a joint letter by July 13, 2020 updating the Court on the status of their efforts and
      indicating whether a conference is necessary. (Docket No. 8024.)

              On July 13, 2020, plaintiff’s counsel provided New GM a declaration of Ms. Dukes stating
      that she does not have in her possession any of the documents that New GM previously identified
      as missing from her prior production of documents. The declaration is attached hereto as Exhibit
      1. Therefore, the parties respectfully submit that a telephonic conference on this matter is not
      necessary, and New GM withdraws its motion to dismiss Ms. Dukes with prejudice (Docket No.
      7981). The parties further request that Ms. Dukes’ case be reinstated as an active matter on the
      MDL 2543 docket.

                                                                     Respectfully submitted,

                                                                     /s/ Wendy L. Bloom
                                                                     /s/ Andrew B. Bloomer, P.C.

                                                                     Counsel for Defendant General Motors LLC
      cc:      MDL Counsel of Record



Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
Case
 Case1:14-md-02543-JMF
      1:14-md-02543-JMF Document
                         Document8040-1
                                  8041 Filed
                                        Filed07/14/20
                                              07/13/20 Page
                                                        Page21ofof32



                                                 Exhibit 1
      Case
       Case1:14-md-02543-JMF
            1:14-md-02543-JMF Document
                               Document8040-1
                                        8041 Filed
                                              Filed07/14/20
                                                    07/13/20 Page
                                                              Page32ofof32




                         DECLARATION OF JENNIFER DUKES

I, JENNIFER DUKES, do state and declare as follows:

       1.     I am over the age of eighteen years and a resident of Maryland. I am a

Plaintiff in the subject matter action. I have personal knowledge of the following.

       2.     I do not have any documents re: purchase of the subject vehicle. The vehicle

was purchased by my mother several years ago, and the documents could not be found.

       3.     I do not have any documents related to insurance, including claims submitted

and policies in effect as of the date of the subject incident that covered or might have

covered me, the subject vehicle, or the property on which the subject incident occurred.

There was a GEICO policy in effect at the time, which was noted on the police report,

which was provided to GM.

       4.     I do not have any data downloaded from the subject vehicle’s SDM.

       5.     I do not have any photographs of any injuries sustained in the subject

incident. I have provided medical reports and billings to GM.

       6.     I do not have any electronic data or electronic surveys taken and/or related

to the subject incident scene.

       7.     I do not have any written or recorded statements from myself related to the

subject incident, the subject vehicle, or my claimed injuries.

       8.     I do not have any documents or photographs of media coverage of the

subject incident.

       I declare, under penalty of perjury under the laws of the United States, that the

foregoing is true and correct. SIGNED on July 13, 2020 at Glenburnie, MD.


                                                      /s/ JENNIFER DUKES
